Exhibit 10.1

FIRST AMENDMENT OF ESI 401(k) PLAN

This First Amendment of the ESI 401(k) Plan (the “Plan”) is adopted by
ITT Educational Services, Inc. (the “Employer”).

Background

A. Effective January 1, 2012, the Employer amended and completely restated the
Plan.

B. The Employer now wishes to amend the Plan further.

Amendment

Effective July 1, 2013, the Plan is amended as follows:

1. Section 4.1(a)(vii)(A) of the Plan is amended to read as follows:

 

  (A) Basic Pre-Tax Savings – Contributions under this Section that are not in
excess of 6% of the Member’s Salary for the payroll processing period for which
the contributions are made shall be known as Basic Pre-Tax Savings and shall be
credited to his or her Pre-Tax Investment Account; and

2. Section 5.1 of the Plan is amended to read as follows:

 

  5.1

Matching Company Contributions. The Company shall contribute to the Plan on
behalf of each of its Members who elects to make Basic Pre-Tax Savings, a
Matching Company Contribution each payroll processing period. The Matching
Company Contribution amount is equal to 50 percent of the first 6 percent of the
Member’s Salary contributed to the Plan as Basic Pre-Tax Savings on behalf of
the Member during each payroll processing period. In no event, however, shall
the Matching Company Contributions pursuant to this Section exceed 3.0 percent
of the Member’s Salary while a Member with respect to any Plan Year. The
Matching Company Contributions with respect to a Member shall be paid into the
Trust Fund and credited to the Member’s Company Matching Contribution Account as
soon as practicable. No Matching Company Contributions shall be made with
respect to a Member’s Supplemental Pre-Tax Savings or catch-up contributions
described in Section 4.1(a)(vi). Notwithstanding the foregoing, Matching Company
Contributions shall not be made during the period the Member’s Basic Pre-Tax
Savings are suspended as described in Section 4.3(c) or 9.3(d). Matching Company



--------------------------------------------------------------------------------

  Contributions are made expressly conditional on the Plan satisfying the
provisions of Section 4.1, 6.1 and 6.2. If any portion of the Basic Pre-Tax
Savings to which the Matching Company Contribution relates is returned to the
Member under Section 4.1 or 6.1, the corresponding Matching Company Contribution
shall be forfeited, and if the amount of the Matching Company Contribution is
deemed an excess aggregate contribution under Section 6.2, the amount shall be
forfeited in accordance with that Section.

This First Amendment of ESI 401(k) Plan (2012 Restatement) is executed this 15th
day of May, 2013.

 

ITT EDUCATIONAL SERVICES, INC.

 

By:

 

/s/ Angela K. Knowlton

  (Signature)  

Angela K. Knowlton

  (Printed)  

SVP, Controller & Treasurer

  (Title)

 

ATTEST:

 

/s/ Paula S. Rabb

(Signature)

Paula S. Rabb

(Printed)

Director, Compensation and Benefits

(Title)

 

-2-